UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 09-1727


SEAN PROA; MARGARET JORDAN; GARY S. SCHIFF,

               Plaintiffs - Appellants,

          v.

NRT MID-ATLANTIC, INCORPORATED, d/b/a Coldwell Banker
Residential Brokerage; NRT INCORPORATED; ANGELA SHEARER;
SARAH SINNICKSON,

               Defendants - Appellees.



                           No. 09-1816


SEAN PROA; MARGARET JORDAN; GARY S. SCHIFF,

               Plaintiffs - Appellants,

          v.

NRT MID-ATLANTIC, INCORPORATED, d/b/a Coldwell Banker
Residential Brokerage; NRT INCORPORATED; ANGELA SHEARER;
SARAH SINNICKSON,

               Defendants - Appellees.



                           No. 09-1969


SEAN PROA; MARGARET JORDAN; GARY S. SCHIFF,

               Plaintiffs - Appellants,
          v.

NRT MID-ATLANTIC, INCORPORATED, d/b/a Coldwell Banker
Residential Brokerage; NRT INCORPORATED; ANGELA SHEARER;
SARAH SINNICKSON,

                Defendants - Appellees.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.    Andre M. Davis, District Judge.
(1:05-cv-02157-AMD)


Submitted:   September 10, 2010           Decided:   October 18, 2010


Before WILKINSON, Circuit Judge, HAMILTON, Senior Circuit Judge,
and Robert J. CONRAD, Jr., Chief United States District Judge
for the Western District of North Carolina, sitting by
designation.


Affirmed by unpublished per curiam opinion.


William T. Coleman, III, Sheryl S. Levy, BERGER & MONTAGUE, PC,
Philadelphia, Pennsylvania; Patrick J. Massari, LAW OFFICE OF
PATRICK J. MASSARI, Washington, D.C.,; Stephen A. Saltzburg,
GEORGE WASHINGTON UNIVERSITY LAW SCHOOL, Washington, D.C., for
Appellants.    Joseph P. Harkins, Erik C. Johnson, Steven E.
Kaplan, LITTLER MENDELSON, PC, Washington, D.C., for Appellees.



Unpublished opinions are not binding precedent in this circuit.




                                  - 2 -
PER CURIAM:

       In this consolidated appeal, Sean Proa, Margaret Jordan,

and Gary Schiff (collectively Plaintiffs) challenge the district

court’s grant of summary judgment in favor of NRT Mid-Atlantic,

LLC    (d/b/a       Coldwell   Banker    Residential    Brokerage),       NRT    Inc.,

Angela Shearer, and Sarah Sinnickson (collectively Defendants)

with    respect       to   their   discrimination      and   retaliation        claims

under Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. §§ 2000e to 2000e-17, and 42 U.S.C. § 1981.                        Plaintiffs

also challenge the denial of their discovery motion to compel

certain documents and the imposition of monetary sanctions by

the magistrate judge and the district court.

       Having       considered     the    parties’     briefs      and    the    joint

appendix, we find no reversible error.                  Accordingly, we affirm

on the reasoning of the district court as set forth in its

carefully crafted and thorough opinions and order.                       See Proa v.

NRT Mid Atlantic, Inc., 633 F. Supp. 2d 209 (D.Md. July 1,

2009); Proa v. NRT Mid Atlantic, Inc., 618 F. Supp. 2d 447

(D.Md. May 27, 2009); Proa v. NRT Mid Atlantic, Inc., 608 F.

Supp. 2d 690 (D.Md. April 20, 2009); (J.A. 681-82) (Order filed

May 27, 2009, Docket Entry 227).             We deny Plaintiffs’ motion for

a declaration that the appellate record include the Federal Rule

of     Civil    Procedure      30(b)(6)     depositions      and     other      papers

attached       as     exhibits     to    Plaintiffs’    emergency        motion     to

                                         - 3 -
supplement the record filed with the district court.                We also

deny    Defendants’   motion    to     strike    Plaintiffs’    claims    for

violating   Federal   Rule     of    Appellate   Procedure     28(a)(7)   and

(9)(A).

       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     - 4 -